BEATTY, C. J.
On the doctrine of equitable conversion, and the theory that defendants are equitable owners of the fee in the land subject only to a lien for the money due plaintiff, I think it was error not to decree a foreclosure of the lien. The pleadings would have warranted such a decree and equity demanded it. As it is, plaintiff is turned over to another action for the relief he should have bad in this action with costs.
For this reason I think the case should have been ordered to a rehearing.